Citation Nr: 1549971	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-47 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for incomplete paralysis of the fifth cranial nerve.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing chaired by the undersigned Veterans Law Judge (VLJ) at the Winston-Salem RO in July 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This case was remanded in May 2013.  The Board noted that the issues of entitlement to service connection for a dental disability for treatment purposes and the issue of entitlement to service connection for a lower jaw/facial disorder had been raised by the record.  See, e.g., statement dated October 6, 2008 and statement dated July 10, 2012; Hearing transcript pages 2-3.  The Board explained that it did not have jurisdiction and referred the issues to the RO for appropriate action.  A review of the record shows that VA issued a memorandum regarding these issues in September 2013; however, no other procedural development has taken place.  Therefore, these issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Since the issuance of the September 2013 supplemental statement of the case (SSOC), additional relevant evidence has been added to the record including VA outpatient treatment records and an October 2015 VA examination report.  An SSOC has not been issued since the receipt of this additional evidence.  In order to comply with procedural due process, an SSOC should be issued to the Veteran.  See 38 C.F.R. § 19.31 (2015).

As the case must be remanded for the foregoing reason, the Veteran's updated treatment records should also be obtained.  Of note, the Veteran submitted a signed release dated June 27, 2013, so that the RO could obtain his treatment records from Dr. Cherry; however, he did not adequately fill out the form.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Myrtle Beach CBOC, dated from February 2015 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Cherry.  

3.  Finally, following any additional indicated development, readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

